Case 2:21-cv-06753-MWF-KES Document 1 Filed 08/20/21 Page 1 of 33 Page ID #:1




  1 CUSTODIO & DUBEY, LLP                            THE WAND LAW FIRM, P.C.
    Robert Abiri (SBN 238681)                        Aubry Wand (SBN 281207)
  2 445 S. Figueroa Street, Suite 2520               400 Corporate Pointe, Suite 300
    Los Angeles, CA 90071                            Culver City, California 90230
  3 Telephone: (213) 593-9095                        Telephone: (310) 590-4503
    Facsimile: (213) 785-2899                        Facsimile: (310) 590-4596
  4 E-mail: abiri@cd-lawyers.com                     E-mail: awand@wandlawfirm.com
  5
      Attorneys for Plaintiff and the Putative
  6
      Classes
  7
                               UNITED STATES DISTRICT COURT
  8                           CENTRAL DISTRICT OF CALIFORNIA
  9                                 WESTERN DIVISION

 10

 11 MICHAEL MERABI, on behalf of                   CASE NO.: 2:21-cv-06753
      himself and all others similarly situated,
 12
                       Plaintiff,                     CLASS ACTION COMPLAINT
 13
                  v.                                 1. Violation of California Consumer
 14                                                     Legal Remedies Act
      HARD EIGHT NUTRITION LLC, a                    2. Violation of California False
 15 limited liability company; and DOES 1
      through 10, inclusive,                            Advertising Law
 16                                                  3. Violation of California Unfair
                       Defendants.                      Competition Law
 17
                                                     4. Breach of Express Warranty
 18                                                  5. Breach of Implied Warranty
 19
                                                     6. Intentional Misrepresentation
                                                     7. Negligent Misrepresentation
 20                                                  8. Unjust Enrichment
 21
                                                     9. Violation of Magnuson-Moss
                                                        Warranty Act
 22
                                                      DEMAND FOR JURY TRIAL
 23

 24

 25

 26
 27

 28

      CcSTIPU C




                                        CLASS ACTION COMPLAINT
Case 2:21-cv-06753-MWF-KES Document 1 Filed 08/20/21 Page 2 of 33 Page ID #:2




  1        Plaintiff Michael Merabi (“Plaintiff”), on behalf of himself and all others
  2 similarly situated, brings this class action against Defendant Hard Eight Nutrition

  3 LLC and Does 1 through 10 (“Defendant”) based on Defendant’s false and

  4 deceptive advertising and labeling of its supplements. Plaintiff makes the following

  5 allegations based on the investigation of his counsel, and on information and belief,

  6 except as to allegations pertaining to Plaintiff individually, which are based on his

  7 personal knowledge.

  8                                  INTRODUCTION
  9        1.    This case is predicated on a systemic course of false, misleading, and
 10 unlawful conduct: Defendant has grossly exaggerated the number of servings that its

 11 supplements can make in order to induce consumer purchases and to charge more

 12 for these supplements.

 13        2.    Throughout the statute of limitations period, Defendant has sold its
 14 supplements to consumers based on the representation that they contain enough

 15 ingredients to make a specific number of servings. However, pursuant to

 16 Defendant’s own instructions, the supplements do not contain nearly enough

 17 ingredients to make the number of servings represented. In fact, they can make, on

 18 average, just 53.85% of the servings represented.

 19        3.    Plaintiff and other consumers purchased Defendant’s supplements
 20 based on the reasonable belief, derived from Defendant’s own representation made

 21 on the packaging itself, that these supplements contained enough ingredients to

 22 make the specified number of servings. Had Plaintiff and other consumers known

 23 the truth (i.e., that the supplements do not contain enough ingredients to make the

 24 specified number of servings), they would not have purchased them or they would

 25 have paid less for them (i.e., they have paid a price premium as a result of the

 26 deceptive serving representation). Thus, Plaintiff and other consumers have been
 27 deceived and have suffered economic injury.

 28
                                              -1-
                                    CLASS ACTION COMPLAINT
Case 2:21-cv-06753-MWF-KES Document 1 Filed 08/20/21 Page 3 of 33 Page ID #:3




  1        4.     Plaintiff seeks relief in this action individually, and on behalf of all
  2 other similarly situated individuals who purchased Defendant’s falsely and

  3 deceptively labeled supplements during the statute of limitations period, for

  4 violations of California’s Consumers Legal Remedies Act, Cal. Civ. Code § 1750, et

  5 seq., California’s False Advertising Law, Cal. Bus. & Prof. Code § 17500, et seq.,

  6 California’s Unfair Competition Law, Cal. Bus. & Prof. Code § 17200, and for

  7 breach of express and implied warranty, intentional and negligent misrepresentation,

  8 unjust enrichment, and for violation of the Magnuson-Moss Warranty Act, 15

  9 U.S.C. § 2301, et seq.

 10                           JURISDICTION AND VENUE
 11        5.     This Court has subject matter jurisdiction pursuant to the Class Action
 12 Fairness Act of 2005, 28 U.S.C. § 1332(d)(2), because this is a class action filed

 13 under Rule 23 of the Federal Rules of Civil Procedure, there are thousands of

 14 proposed Class members, the aggregate amount in controversy exceeds $5,000,000

 15 exclusive of interest and costs, and Defendant is a citizen of a state different from at

 16 least some members of the proposed Class, including Plaintiff.

 17        6.     This Court has personal jurisdiction over Defendant because Defendant
 18 has sufficient minimum contacts in California, or otherwise intentionally avails

 19 itself of the markets within California, through its sale of the goods and products in

 20 California and to California consumers.

 21        7.     Venue is proper in this judicial District pursuant to 28 U.S.C. §
 22 1391(b)(2) because a substantial part of the events or omissions giving rise to

 23 Plaintiff’s claims occurred in this District. Plaintiff resides in this District and he

 24 purchased one of the Products in this District.

 25                                   THE PARTIES
 26        8.     Plaintiff is a citizen of the United States and the State of California and
 27 he currently resides in Los Angeles County. On or about May 17, 2021, Plaintiff

 28 purchased Defendant’s Potassium Chloride 100g supplement, for which he paid
                                                -2-
                                      CLASS ACTION COMPLAINT
Case 2:21-cv-06753-MWF-KES Document 1 Filed 08/20/21 Page 4 of 33 Page ID #:4




  1 approximately $17.96. In purchasing this product, Plaintiff saw and relied on

  2 Defendant’s representations made on the packaging. Specifically, Plaintiff

  3 reasonably believed that the Potassium Chloride 100g supplement contained enough

  4 ingredients to make 500 servings because he saw and relied on the representation

  5 “Servings per container: 500” (emphasis in original) prominently printed on the

  6 packaging. Plaintiff’s reasonable belief that the Potassium Chloride supplement he

  7 purchased could make 500 servings, as expressly represented, was an important

  8 factor in his decision to purchase it. Plaintiff would not have purchased the

  9 Potassium Chloride supplement, or he would have paid less for it (i.e., he paid a

 10 price premium), but for the deceptive serving representation. Therefore, Plaintiff

 11 suffered injury in fact and lost money as a result of Defendant’s misleading, false,

 12 unfair, and deceptive practices, as described herein.

 13        9.     Plaintiff would like to continue purchasing Defendant’s supplements in
 14 the future. However, because of the deceptive representations, Plaintiff cannot trust

 15 Defendant’s serving size representations. In particular, if Plaintiff were to purchase

 16 one of Defendant’s supplements, such as the Potassium Chloride supplement, he

 17 currently believes that it would not be able to make nearly the number of servings

 18 represented if he followed Defendant’s instructions. As a direct result of Plaintiff’s

 19 inability to rely on Defendant’s advertising or labeling in the future, Plaintiff will

 20 not purchase Defendant’s products, even though he would like to do so. This is a

 21 tangible and ongoing harm. In addition, Class members will continue purchasing

 22 Defendant’s supplements, reasonably but incorrectly believing that they contain

 23 enough product to make the advertised number of servings. Thus, there is also a

 24 continuing risk of harm to the Class.

 25        10.    Defendant is a Nevada limited liability company with its principal
 26 place of business in Las Vegas, Nevada. Defendant, which does business as
 27 BulkSupplements.com, produces and distributes consumer supplements, some of

 28
                                               -3-
                                     CLASS ACTION COMPLAINT
Case 2:21-cv-06753-MWF-KES Document 1 Filed 08/20/21 Page 5 of 33 Page ID #:5




  1 which are at issue in this case. As such, Defendant is responsible for the labeling,

  2 marketing, sale, distribution, and unlawful conduct alleged herein.

  3        11.    The true names and capacities of DOES 1 through 10, inclusive, are
  4 unknown to Plaintiff at this time, and Plaintiff therefore sues such DOE defendants

  5 under fictitious names. Upon information and belief, each Defendant designated as a

  6 DOE is in some manner highly responsible for the occurrences alleged herein, and

  7 Plaintiff and Class members’ injuries and damages, as alleged herein, were

  8 proximately caused by the conduct of such DOE defendants. Plaintiff will seek

  9 leave of the Court to amend this Complaint to allege the true names and capacities

 10 of such DOE defendants when ascertained.

 11                             FACTUAL ALLEGATIONS
 12 A.     The Products at Issue
 13        12.    The products at issue include but are not limited to Defendant’s
 14 Potassium Chloride, Creatine Monohydrate (“Creatine”), L-Citrulline DL-Malate

 15 2:1,   Beta    Alanine,   L-Citrulline,    Ascorbic   Acid   (Vitamin   C),   Taurine,
 16 Methylsulfonylmethane      (“MSM”), and L-Arginine supplements (hereinafter
 17 referred to as the “Product(s)”).

 18        13.    The Products are sold across the United States primarily through
 19 Defendant’s e-commerce website (www.bulksupplements.com), as well as through

 20 third-party retailers.

 21 B.     Defendant Grossly Overstates the Number of Servings the Products
 22        Can Make

 23        14.    Defendant represents on the packaging of each of the Products that they
 24 contain enough ingredients to make a specified number of servings. These serving

 25 representations are grossly exaggerated and likely to mislead reasonable consumers

 26 into believing the Products can make significantly more servings than they actually
 27 can.

 28        15.    Images of the some of the Products’ packaging are depicted below:
                                                 -4-
                                        CLASS ACTION COMPLAINT
Case 2:21-cv-06753-MWF-KES Document 1 Filed 08/20/21 Page 6 of 33 Page ID #:6




  1 Figure 1.a: Potassium Chloride 100 g

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14 Figure 1.b: Potassium Chloride 100 g

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26
 27

 28
                                           -5-
                                  CLASS ACTION COMPLAINT
Case 2:21-cv-06753-MWF-KES Document 1 Filed 08/20/21 Page 7 of 33 Page ID #:7




  1 Figure 2: Creatine 100 g

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14
      Figure 3: L-Citrulline DL-Malate 2:1 100 g
 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26
 27

 28
                                            -6-
                                   CLASS ACTION COMPLAINT
Case 2:21-cv-06753-MWF-KES Document 1 Filed 08/20/21 Page 8 of 33 Page ID #:8




  1 Figure 4: Beta Alanine 100 g

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14
      Figure 5: L-Citrulline 100 g
 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26
 27

 28
                                              -7-
                                     CLASS ACTION COMPLAINT
Case 2:21-cv-06753-MWF-KES Document 1 Filed 08/20/21 Page 9 of 33 Page ID #:9




  1 Figure 6: Ascorbic Acid (Vitamin C) 100 g

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15 Figure 7: Taurine 100 g

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26
 27

 28
                                           -8-
                                  CLASS ACTION COMPLAINT
Case 2:21-cv-06753-MWF-KES Document 1 Filed 08/20/21 Page 10 of 33 Page ID #:10




    1 Figure 8: MSM 100 g

    2

    3

    4

    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15
        Figure 9: L-Arginine 100 g
   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26
   27

   28
                                              -9-
                                     CLASS ACTION COMPLAINT
Case 2:21-cv-06753-MWF-KES Document 1 Filed 08/20/21 Page 11 of 33 Page ID #:11




    1           16.   Defendant states on the packaging of the Potassium Chloride 100g
    2 supplement: “Servings per container: 500”. The packaging instructs consumers to

    3 “take 200 mg (about 1/10) once daily”. See Figure 1.a.

    4           17.   None of the Products come with scoopers or measuring spoons.
    5 Reasonable consumers understand a teaspoon to be the unit of measurement based

    6 on how consumers take supplements. On the same webpage of Defendant’s e-

    7 commerce website, immediately below images of the Potassium Chloride

    8 supplement, it also confirms that the teaspoon is the unit of measurement—i.e.,

    9 Defendant’s instructions are to take 1/10 of a teaspoon. See Figure 1.b. Moreover,

   10 the only other plausible unit of measurement would be a tablespoon, and if a

   11 consumer were to use a tablespoon, he or she would get one-third fewer servings

   12 (one tablespoon equals three teaspoons).

   13           18.   One teaspoon of the Potassium Chloride supplement weighs
   14 approximately 5.69 grams. In turn, 1/10 of 5.69 grams is 569 milligrams. The actual

   15 serving size is 200 milligrams.1 200 milligrams / 569 milligrams = 35.15%. In other

   16 words, a consumer following Defendant’s serving instructions will only be able to

   17 make 35.15% of the servings represented on the packaging.

   18           19.   The same shortfall is reached by comparing the aggregate servings of
   19 the Potassium Chloride supplement. In order to make 500 servings, there would

   20 need to be 284,500 milligrams [569 milligrams x 500 servings]. However, there are

   21 only 100,000 milligrams in the 100 g package. This also yields just 35.15%

   22 [100,000 milligrams / 284,500 milligrams].

   23

   24
        1
            Consumers can reasonably expect to take supplements in the serving amounts as
   25       represented on the packaging. A consumer derives no value from taking
   26       unnecessary and excessive amounts of product per serving. While this case does
            not involve any claims for personal injury, increased serving sizes could have
   27       negative value, as excessive amounts of the supplements at issue here can even be
   28       dangerous.
                                                  -10-
                                         CLASS ACTION COMPLAINT
Case 2:21-cv-06753-MWF-KES Document 1 Filed 08/20/21 Page 12 of 33 Page ID #:12




    1        20.    In sum, if a consumer reasonably follows Defendant’s instructions, the
    2 Product will yield 175.75 servings, which is equivalent to just 35.15% of the

    3 represented number of servings. Defendant’s representation that the Potassium

    4 Chloride 100g supplement makes 500 servings is therefore false, deceptive, and

    5 misleading.

    6        21.    The same deceptive serving representations apply to the other Products
    7 as set forth below.

    8        22.    The Creatine supplement states that one serving is “about 2 tsp”. See
    9 Figure 2. In turn, two teaspoons of Creatine are approximately 8.50 grams. The

   10 actual serving size is 5 grams. 5 grams / 8.50 grams = 58.82%. Thus, a consumer

   11 following Defendant’s serving instructions will only be able to make 58.82% of the

   12 servings represented on the packaging of the Creatine supplement.

   13        23.    The L-Citrulline DL-Malate 2:1 supplement states that one serving is
   14 “about 1 ¼ tsp”. See Figure 3. In turn, one and one-quarter teaspoon of L-Citrulline

   15 DL-Malate is 5.6 grams. The actual serving size is 3 grams. 3 grams / 5.6 grams =

   16 53.57%. Thus, a consumer following Defendant’s serving instructions will only be

   17 able to make 53.57% of the servings represented on the packaging of the L-

   18 Citrulline DL-Malate 2:1 supplement.

   19        24.    The Beta Alanine supplement states that one serving constitutes “about
   20 1/4 tsp”. See Figure 4. In turn, one-quarter teaspoon of Beta Alanine is 1.4 grams

   21 (1400 milligrams). The actual serving size is 0.6 grams, or 600 milligrams. 600

   22 milligrams / 1400 milligrams = 42.86%. Thus, a consumer following Defendant’s

   23 serving instructions will only be able to make 42.86% of the servings represented on

   24 the packaging of the Beta Alanine supplement.

   25        25.    The L-Citrulline supplement states that one serving constitutes “about
   26 1/2 tbsp”. See Figure 5. In turn, half of one tablespoon of L-Citrulline is 5.80 grams.
   27 The actual serving size is 3 grams. 3 grams / 5.80 milligrams = 51.72%. Thus, a

   28
                                                -11-
                                       CLASS ACTION COMPLAINT
Case 2:21-cv-06753-MWF-KES Document 1 Filed 08/20/21 Page 13 of 33 Page ID #:13




    1 consumer following Defendant’s serving instructions will only be able to make

    2 51.72% of the servings represented on the packaging of the L-Citrulline supplement.

    3        26.   The Ascorbic Acid (Vitamin C) supplement states that one serving
    4 constitutes “1/6 tsp”. See Figure 6. In turn, one-sixth teaspoon of Ascorbic Acid (Vit

    5 C) is 0.75 grams (750 milligrams). The actual serving size is 1.07 grams, or 1070

    6 milligrams. 750 milligrams / 1070 milligrams = 70.09%. Thus, a consumer

    7 following Defendant’s serving instructions will only be able to make 70.09% of the

    8 servings represented on the packaging of the Ascorbic Acid (Vit C) supplement.

    9        27.   The Taurine supplement states that one serving constitutes “rounded
   10 1/8 tsp”. See Figure 7. In turn, a rounded one-eighth teaspoon of Taurine is 1.10

   11 grams (1100 milligrams). The actual serving size is 0.5 grams, or 500 milligrams.

   12 500 milligrams / 1100 milligrams = 45.45%. Thus, a consumer following

   13 Defendant’s serving instructions will only be able to make 45.45% of the servings

   14 represented on the packaging of the Taurine supplement.

   15        28.   The MSM supplement states that one serving constitutes “about 1/2
   16 tsp”. See Figure 8. In turn, half of one teaspoon of MSM is 2.70 grams (2700

   17 milligrams). The actual serving size is 1.50 grams, or 1500 milligrams. 1500

   18 milligrams / 2700 milligrams = 55.56%. Thus, a consumer following Defendant’s

   19 serving instructions will only be able to make 55.56% of the servings represented on

   20 the packaging of the MSM supplement.

   21        29.   The L-Arginine supplement states that one serving constitutes “about
   22 1/3 tsp”. See Figure 9. In turn, one-third teaspoon of L-Arginine is 1.40 grams (1400

   23 milligrams). The actual serving size is 1.00 grams, or 1400 milligrams. 1000

   24 milligrams / 1400 milligrams = 71.43%. Thus, a consumer following Defendant’s

   25 serving instructions will only be able to make 71.43% of the servings represented on

   26 the packaging of the L-Arginine supplement.
   27        30.   Defendant places a materially identical representation on the packaging
   28 of all the Products, although the number of represented servings of course varies
                                                -12-
                                       CLASS ACTION COMPLAINT
Case 2:21-cv-06753-MWF-KES Document 1 Filed 08/20/21 Page 14 of 33 Page ID #:14




    1 based on the package size (e.g., 250g, 500g, 1kg, 5kg). Calculations by Product and

    2 size are set forth in the following chart:

    3              Product                 Net         Servings   Servings   Percentage
                                          Weight      Represented Yielded     Servings
    4                                                                         Yielded
    5
            Potassium Chloride             100 g          500       176       35.15%
    6       Potassium Chloride             250 g          1250      439       35.15%
    7       Potassium Chloride             500 g          2500      879       35.15%
            Potassium Chloride             1 kg           5000      1758      35.15%
    8
                   Creatine                100 g           20        12       58.82%
    9              Creatine                250 g           50        29       58.82%
   10              Creatine                500 g          100        59       58.82%
                   Creatine                1 kg           200       118       58.82%
   11
         L-Citrulline DL-Malate 2:1        100 g           33        18       53.57%
   12    L-Citrulline DL-Malate 2:1        250 g           83        44       53.57%
   13    L-Citrulline DL-Malate 2:1        500 g          167        89       53.57%
         L-Citrulline DL-Malate 2:1        1 kg           333       178       53.57%
   14
                Beta Alanine               100 g          167        72       42.86%
   15           Beta Alanine               250 g          417       179       42.86%
   16           Beta Alanine               500 g          833       357       42.86%
                Beta Alanine               1 kg           1667      714       42.86%
   17
                L-Citrulline               100 g           33        17       51.72%
   18           L-Citrulline               250 g           83        43       51.72%
   19           L-Citrulline               500 g          167        86       51.72%
                L-Citrulline               1 kg           333       172       51.72%
   20
         Ascorbic Acid (Vitamin C)         100 g          133        93       70.09%
   21    Ascorbic Acid (Vitamin C)         250 g          333       233       70.09%
   22    Ascorbic Acid (Vitamin C)         500 g          667       468       70.09%
         Ascorbic Acid (Vitamin C)         1 kg           1333      934       70.09%
   23
                   Taurine                 100 g          200        91       45.45%
   24              Taurine                 250 g          500       227       45.45%
   25              Taurine                 500 g          1000      455       45.45%
                   Taurine                 1 kg           2000      909       45.45%
   26
                    MSM                    100 g           67        37       55.56%
   27               MSM                    250 g          167        93       55.56%
   28               MSM                    500 g          333       185       55.56%
                                                   -13-
                                        CLASS ACTION COMPLAINT
Case 2:21-cv-06753-MWF-KES Document 1 Filed 08/20/21 Page 15 of 33 Page ID #:15




    1                MSM                 1 kg           667          371        55.56%
    2              L-Arginine            100 g          100          71         71.43%
                   L-Arginine            250 g          250          179        71.43%
    3
                   L-Arginine            500 g          500          357        71.43%
    4              L-Arginine            1 kg           1000         714        71.43%
    5

    6        31.    As evident from the chart above, each and every one of the Products
    7 contains substantially less ingredients than needed to make the recommended

    8 number of servings promised on the packaging. On average, there is a shortfall of

    9 53.85%, revealing a systematic course of unlawful conduct by Defendant to deceive

   10 and shortchange consumers.

   11 C.     The False and Deceptive Serving Size Representation Harms Consumers
   12        32.    Plaintiff and other consumers purchased the Products relying on
   13 Defendant’s serving size representations on the Products’ packaging.

   14        33.    Plaintiff’s and consumers’ reasonable belief that the Products are able
   15 to make the represented number of servings was a significant factor in each of their

   16 decisions to purchase the Products.

   17        34.    Plaintiff and Class members did not know, and had no reason to know,
   18 that the Products’ labeling vastly overstates the number of servings they are able to

   19 make. At the time of purchase, a reasonable consumer cannot measure or calculate

   20 how many servings the Products can make. Nor are reasonable consumers expected

   21 to keep track of the precise number of servings—particularly over a period of time.

   22        35.    As the entity responsible for the development, manufacturing,
   23 packaging, advertising, distribution and sale of the Products, Defendant knew or

   24 should have known that each of the Products falsely and deceptively overstates the

   25 number of servings that can be made.

   26        36.    Defendant also knew or should have known that Plaintiff and other
   27 consumers, in purchasing the Products, would rely on Defendant’s serving size

   28 representations. Nonetheless, Defendant deceptively advertises the Products in order
                                                 -14-
                                       CLASS ACTION COMPLAINT
Case 2:21-cv-06753-MWF-KES Document 1 Filed 08/20/21 Page 16 of 33 Page ID #:16




    1 to deceive consumers into believing they are getting considerably more of the

    2 Product than they are paying for.

    3        37.   Consumers are willing to pay more for the Products based on the belief
    4 that the Products contain enough ingredients to make the represented number of

    5 servings. Plaintiff and other consumers would have paid significantly less for the

    6 Products (i.e., they paid a price premium), or would not have purchased them at all,

    7 had they known that they were getting fewer servings than what they were

    8 promised.

    9        38.   By analogy, if a consumer purchased a six-pack of soda, but only
   10 received three cans of soda, he would only be receiving 50% of what he paid for.

   11 The situation here is no different in terms of financial harm to the consumer. The

   12 only difference is that, due to the nature of the Products, Defendant is able to

   13 conceal the gross shortfall because reasonable consumers do not keep track of the

   14 number of servings they can make over a period of time.

   15        39.   Therefore, Plaintiff and other consumers purchasing the Products have
   16 suffered injury in fact and lost money as a result of Defendant’s false and deceptive

   17 practices, as described herein.

   18                         CLASS ACTION ALLEGATIONS
   19        40.   Plaintiff brings this class action pursuant to Fed. R. Civ. P 23 and all
   20 other applicable laws and rules, individually, and on behalf of all members of the

   21 following Classes:

   22        Nationwide Class
   23        All persons who purchased any of the Products in the United States within the
   24        applicable statute of limitations period.

   25        California Subclass
   26        All persons who purchased any of the Products in the state of California
   27        within the applicable statute of limitations period.

   28
                                                -15-
                                        CLASS ACTION COMPLAINT
Case 2:21-cv-06753-MWF-KES Document 1 Filed 08/20/21 Page 17 of 33 Page ID #:17




    1        California Consumer Subclass
    2
             All persons who purchased any of the Products in the state of California, for
    3        personal, family, or household purposes, within the applicable statute of
    4        limitations period.

    5        41.    Excluded from the Classes are the following individuals and/or entities:
    6 Defendant and its parents, subsidiaries, affiliates, officers and directors, current or

    7 former employees, and any entity in which Defendant has a controlling interest; all

    8 individuals who make a timely election to be excluded from this proceeding using

    9 the correct protocol for opting out; and all judges assigned to hear any aspect of this

   10 litigation, as well as their immediate family members.

   11        42.    Plaintiff reserves the right to modify or amend the definition of the
   12 proposed Classes and/or add subclasses before the Court determines whether

   13 certification is appropriate.

   14        43.    Plaintiff is a member of the Nationwide Class, the California Subclass,
   15 and the California Consumer Subclass.

   16        44.    Numerosity: The proposed Classes are so numerous that joinder of all
   17 members would be impractical. The Products are sold throughout the United States

   18 and the State of California. The number of individuals who purchased the Products

   19 during the relevant time period is at least in the thousands. Accordingly, Class

   20 members are so numerous that their individual joinder herein is impractical. While

   21 the precise number of Class members and their identities are unknown to Plaintiff at

   22 this time, these Class members are identifiable and ascertainable.

   23        45.    Common Questions Predominate: There are questions of law and fact
   24 common to the proposed Classes that will drive the resolution of this action and will

   25 predominate over questions affecting only individual Class members. These

   26 questions include, but are not limited to, the following:
   27

   28
                                                 -16-
                                       CLASS ACTION COMPLAINT
Case 2:21-cv-06753-MWF-KES Document 1 Filed 08/20/21 Page 18 of 33 Page ID #:18




    1              a. Whether Defendant misrepresented material facts and/or failed to
    2                 disclose material facts in connection with the packaging, marketing,
    3                 distribution, and sale of the Products;
    4              b. Whether Defendant’s use of false or deceptive packaging and
    5                 advertising constituted false or deceptive advertising;
    6              c. Whether Defendant engaged in unfair, unlawful and/or fraudulent
    7                 business practices;
    8              d. Whether Defendant’s unlawful conduct, as alleged herein, was
    9                 intentional and knowing;
   10              e. Whether Plaintiff and the Classes are entitled to damages and/or
   11                 restitution, and in what amount;
   12              f. Whether Defendant is likely to continue using false, misleading or
   13                 unlawful conduct such that an injunction is necessary; and
   14              g. Whether Plaintiff and the Classes are entitled to an award of
   15                 reasonable attorneys’ fees, interest, and costs of suit.
   16        46.   Defendant has engaged in a common course of conduct giving rise to
   17 violations of the legal rights sought to be enforced uniformly by Plaintiff and Class

   18 members. Similar or identical statutory and common law violations, business

   19 practices, and injuries are involved. The injuries sustained by members of the

   20 proposed Classes flow, in each instance, from a common nucleus of operative fact,

   21 namely, Defendant’s deceptive packaging and advertising of the Products. Each

   22 instance of harm suffered by Plaintiff and Class members has directly resulted from

   23 a single course of illegal conduct. Each Class member has been exposed to the same

   24 deceptive practice, as each of the Products: (a) bear the materially same serving

   25 amount representations, and (b) do not contain enough ingredients to make

   26 anywhere close to the represented serving amount. Therefore, individual questions,
   27 if any, pale in comparison to the numerous common questions presented in this

   28 action.
                                                 -17-
                                       CLASS ACTION COMPLAINT
Case 2:21-cv-06753-MWF-KES Document 1 Filed 08/20/21 Page 19 of 33 Page ID #:19




    1          47.    Superiority: Because of the relatively small amount of damages at issue
    2 for each individual Class member, no Class member could afford to seek legal

    3 redress on an individual basis. Furthermore, individualized litigation increases the

    4 delay and expense to all parties and multiplies the burden on the judicial system

    5 presented by the complex legal and factual issues of this case. Individualized

    6 litigation also presents a potential for inconsistent or contradictory judgments. A

    7 class action is superior to any alternative means of prosecution.

    8          48.    Typicality: The representative Plaintiff’s claims are typical of those of
    9 the proposed Classes, as all members of the proposed Classes are similarly affected

   10 by Defendant’s uniform unlawful conduct as alleged herein.

   11          49.    Adequacy: Plaintiff will fairly and adequately protect the interests of
   12 the proposed Classes as his interests do not conflict with the interests of the

   13 members of the proposed Classes he seeks to represent, and he has retained counsel

   14 competent and experienced in class action litigation. The interests of the members of

   15 the Classes will be fairly and adequately protected by the Plaintiff and counsel.

   16          50.    Defendant has also acted, or failed to act, on grounds generally
   17 applicable to Plaintiff and the proposed Classes, supporting the imposition of

   18 uniform relief to ensure compatible standards of conduct toward the members of the

   19 Classes.

   20                             FIRST CLAIM FOR RELIEF
                     Violation of California’s Consumers Legal Remedies Act
   21                           California Civil Code § 1750, et seq.
                              (For the California Consumer Subclass)
   22
               51.    Plaintiff repeats the allegations contained in paragraphs 1-50 above as
   23
        if fully set forth herein.
   24
               52.    Plaintiff brings this claim individually and on behalf of the members of
   25
        the proposed California Consumer Subclass against Defendant pursuant to
   26
        California’s Consumers Legal Remedies Act (“CLRA”), Cal. Civ. Code § 1750, et
   27
        seq.
   28
                                                  -18-
                                         CLASS ACTION COMPLAINT
Case 2:21-cv-06753-MWF-KES Document 1 Filed 08/20/21 Page 20 of 33 Page ID #:20




    1        53.    The Products are “goods” within the meaning of Cal. Civ. Code §
    2 1761(a), and the purchases of such Products by Plaintiff and members of the

    3 California Consumer Subclass constitute “transactions” within the meaning of Cal.

    4 Civ. Code § 1761(e).

    5        54.    Cal. Civ. Code § 1770(a)(5) prohibits “[r]epresenting that goods or
    6 services have sponsorship, approval, characteristics, ingredients, uses, benefits, or

    7 quantities which they do not have . . . .” By marketing the Products with their current

    8 packaging, Defendant has represented and continues to represent that the Products

    9 have characteristics (i.e., contain enough ingredients to make a specified number of

   10 servings) that they do not have. Therefore, Defendant has violated section 1770(a)(5)

   11 of the CLRA.

   12        55.    Cal. Civ. Code § 1770(a)(7) prohibits “[r]espresenting that goods or
   13 services are of a particular standard, quality, or grade, or that goods are of a

   14 particular style or model, if they are of another.” By marketing the Products with

   15 their current packaging, Defendant has represented and continues to represent that the

   16 Products are of a particular standard (i.e., contain enough ingredients to make a certain

   17 number of servings) which they do not possess. Therefore, Defendant has violated

   18 section 1770(a)(7) of the CLRA.

   19        56.    Cal. Civ. Code § 1770(a)(9) prohibits “[a]dvertising goods or services
   20 with intent not to sell them as advertised.” By marketing the Products as containing

   21 enough ingredients to make a specified number of servings, but not intending to sell the

   22 Products as such Defendant has violated section 1770(a)(9) of the CLRA.

   23        57.    At all relevant times, Defendant has known or reasonably should have
   24 known that the Products did not and do not contain enough ingredients to make the

   25 represented number of servings, and that Plaintiff and other members of the

   26 California Consumer Subclass would reasonably and justifiably rely on the
   27 packaging in purchasing the Products.

   28
                                                 -19-
                                        CLASS ACTION COMPLAINT
Case 2:21-cv-06753-MWF-KES Document 1 Filed 08/20/21 Page 21 of 33 Page ID #:21




    1        58.    Plaintiff and members of the California Consumer Subclass have
    2 justifiably relied on Defendant’s misleading representations when purchasing the

    3 Products. Moreover, based on the materiality of Defendant’s misleading and

    4 deceptive conduct, reliance may be presumed or inferred for Plaintiff and members

    5 of California Consumer Subclass.

    6        59.    Plaintiff and members of the California Consumer Subclass have
    7 suffered and continue to suffer injuries caused by Defendant because they would

    8 have paid significantly less for the Products, or would not have purchased them at

    9 all, had they known that the Products contain a substantially deficient amount of

   10 ingredients to make the promised number of servings.

   11        60.    In accordance with Cal. Civ. Code § 1780(d), Plaintiff is filing a
   12 declaration of venue, attached hereto as Exhibit A to this Complaint.

   13        61.    On May 20, 2021, Plaintiff sent a notice letter by certified mail to
   14 Defendant of his intent to pursue claims under, inter alia, the CLRA, and an

   15 opportunity to cure, consistent with Cal. Civ. Code § 1782. Defendant received this

   16 notice and demand letter on or about May 24, 2021.

   17        62.    Because Defendant has failed to fully rectify or remedy the damages
   18 caused after waiting more than the statutorily required 30 days after it received the

   19 foregoing notice and demand letters, Plaintiff is timely filing this Complaint for

   20 damages as permitted under Cal. Civ. Code § 1782(d).

   21        63.    Plaintiff requests that this Court enjoin Defendant from continuing to
   22 violate the CLRA as discussed herein and/or from violating the CLRA in the future

   23 and to order restitution to Plaintiff and the Class. Plaintiff also requests an award of

   24 actual and punitive damages, attorneys’ fees and costs, and any other relief that the

   25 Court deems proper, pursuant to California Civil Code § 1780(a).

   26 ///
   27 ///

   28 ///
                                                 -20-
                                        CLASS ACTION COMPLAINT
Case 2:21-cv-06753-MWF-KES Document 1 Filed 08/20/21 Page 22 of 33 Page ID #:22




    1                           SECOND CLAIM FOR RELIEF
                         Violation of California’s False Advertising Law
    2                California Business & Professions Code § 17500, et seq
                 (For the California Subclass and California Consumer Subclass)
    3

    4
               64.    Plaintiff repeats the allegations contained in paragraphs 1-50 above as

    5
        if fully set forth herein.

    6
               65.    Plaintiff brings this claim individually and on behalf of the members of

    7
        the proposed California Subclass and California Consumer Subclass against

    8
        Defendant pursuant to California’s False Adverting Law (“FAL”), Cal. Bus. & Prof.

    9
        Code § 17500, et seq.

   10
               66.    The FAL makes it “unlawful for any person to make or disseminate or

   11
        cause to be made or disseminated before the public . . . in any advertising device . . .

   12
        or in any other manner or means whatever, including over the Internet, any

   13
        statement, concerning . . . personal property or services professional or otherwise, or

   14
        performance or disposition thereof, which is untrue or misleading and which is

   15
        known, or which by the exercise of reasonable care should be known, to be untrue

   16
        or misleading.” Cal. Bus. & Prof. Code § 17500.

   17
               67.    Defendant has represented and continues to represent to the public,

   18
        including Plaintiff and members of both Classes, through its deceptive packaging,

   19
        that the Products contain enough ingredients to make substantially more servings

   20
        than they can actually make. Because Defendant has disseminated misleading

   21
        information regarding the Products, and Defendant knows, knew, or should have

   22
        known through the exercise of reasonable care that the representations were and

   23
        continue to be misleading, Defendant has violated the FAL.

   24
               68.    As a result of Defendant’s false advertising, Defendant has and

   25
        continues to unlawfully obtain money from Plaintiff and members of both Classes.

   26
               69.     Plaintiff requests that this Court cause Defendant to restore this

   27
        fraudulently obtained money to him and members of both Classes, to disgorge the

   28
        profits Defendant made on these transactions, and to enjoin Defendant from
                                                  -21-
                                         CLASS ACTION COMPLAINT
Case 2:21-cv-06753-MWF-KES Document 1 Filed 08/20/21 Page 23 of 33 Page ID #:23




    1 violating the FAL or violating it in the same fashion in the future as discussed

    2 herein. Otherwise, Plaintiff and members of both Classes may be irreparably harmed

    3 and/or denied an effective and complete remedy if such an order is not granted.

    4                           THIRD CLAIM FOR RELIEF
                  Violation of California’s Unfair Competition Law (“UCL”),
    5               California Business & Professions Code § 17200, et seq.
    6           (For the California Subclass and California Consumer Subclass)

    7         70.   Plaintiff repeats the allegations contained in paragraphs 1-50 above as
    8 if fully set forth herein.

    9         71.   Plaintiff brings this claim individually and on behalf of the members of
   10 the proposed California Subclass and California Consumer Subclass against

   11 Defendant.

   12         72.   The UCL, Cal. Bus. & Prof Code § 17200, provides, in pertinent part,
   13 that “unfair competition shall mean and include unlawful, unfair or fraudulent

   14 business practices and unfair, deceptive, untrue or misleading advertising . . . .”

   15         73.   Under the UCL, a business act or practice is “unlawful” if it violates
   16 any established state or federal law. Defendant’s false and misleading advertising of

   17 the Products was and continues to be “unlawful” because it violates the CLRA, the

   18 FAL, and other applicable laws as described herein. As a result of Defendant’s

   19 unlawful business acts and practices, Defendant has unlawfully obtained money

   20 from Plaintiff, and members of the Classes.

   21         74.   Under the UCL, a business act or practice is “unfair” if the Defendant’s
   22 conduct is substantially injurious to consumers, offends public policy, and is

   23 immoral, unethical, oppressive, and unscrupulous, as the benefits for committing

   24 such acts or practices are outweighed by the gravity of the harm to the alleged

   25 victims. Defendant’s conduct was and continues to be of no benefit to purchasers of

   26 the Products, as it is misleading, unfair, unlawful, and is injurious to consumers who
   27 rely on the packaging. Deceiving consumers as to how many servings the Products

   28 can make is of no benefit to consumers. Therefore, Defendant’s conduct was and
                                            -22-
                                        CLASS ACTION COMPLAINT
Case 2:21-cv-06753-MWF-KES Document 1 Filed 08/20/21 Page 24 of 33 Page ID #:24




    1 continues to be “unfair.” As a result of Defendant’s unfair business acts and

    2 practices, Defendant has and continues to unfairly obtain money from Plaintiff, and

    3 members of both Classes.

    4         75.   Under the UCL, a business act or practice is “fraudulent” if it actually
    5 deceives or is likely to deceive members of the consuming public. Defendant’s

    6 conduct here was and continues to be fraudulent because it has the effect of

    7 deceiving consumers into believing that the Products contain enough ingredients to

    8 make substantially more servings than they can actually make. Because Defendant

    9 misled Plaintiff and members of both Classes, Defendant’s conduct was

   10 “fraudulent.” As a result of Defendant’s fraudulent business acts and practices,

   11 Defendant has and continues to fraudulently obtain money from Plaintiff and

   12 members of both Classes.

   13         76.   Plaintiff requests that this Court cause Defendant to restore this
   14 unlawfully, unfairly, and fraudulently obtained money to him, and members of both

   15 Classes, to disgorge the profits Defendant made on these transactions, and to enjoin

   16 Defendant from violating the UCL or violating it in the same fashion in the future as

   17 discussed herein. Otherwise, Plaintiff and members of both Classes may be

   18 irreparably harmed and/or denied an effective and complete remedy if such an order

   19 is not granted.

   20
                               FOURTH CLAIM FOR RELIEF
   21                            Breach of Express Warranty
                (For the California Subclass and California Consumer Subclass)
   22

   23         77.   Plaintiff repeats the allegations contained in paragraphs 1-50 above as
   24 if fully set forth herein.

   25         78.   Plaintiff brings this claim individually and on behalf of the members of
   26 the proposed California Subclass and California Consumer Subclass against
   27 Defendant.

   28         79.   California’s express warranty statute provides that “(a) Any affirmation
                                                -23-
                                       CLASS ACTION COMPLAINT
Case 2:21-cv-06753-MWF-KES Document 1 Filed 08/20/21 Page 25 of 33 Page ID #:25




    1 of fact or promise made by the seller to the buyer which relates to the goods and

    2 becomes part of the basis of the bargain creates an express warranty that the goods

    3 shall conform to the affirmation or promise,” and “(b) Any description of the goods

    4 which is made part of the basis of the bargain creates an express warranty that the

    5 goods shall conform to the description.” Cal. Com. Code § 2313.

    6        80.    Defendant has expressly warranted on the Products’ packaging that
    7 they can make a specific number of servings. For example, Defendant expressly

    8 states on the packaging of the 100 g Potassium Chloride supplement: “Servings per

    9 container: 500”. However, as alleged herein, this express representation is patently

   10 false, as this Product can only make 175.75 servings, or 35.15% of the servings

   11 promised by Defendant. All of the other varieties and sizes of the Products contain

   12 materially identical express representations that are false.

   13        81.     These representations about the Products: (a) are affirmations of fact or
   14 promises made by Defendant to consumers that the Products contain enough

   15 ingredients to make a specific number of servings; (b) became part of the basis of

   16 the bargain to purchase the Products when Plaintiff and other consumers relied on

   17 the representation; and (c) created an express warranty that the Products would

   18 conform to the affirmations of fact or promises. In the alternative, the

   19 representations about the Products are descriptions of goods which were made as

   20 part of the basis of the bargain to purchase the Products, and which created an

   21 express warranty that the Products would conform to the product description.

   22        82.    Plaintiff and members of the Classes reasonably and justifiably relied
   23 on the foregoing express warranties, believing that the Products did in fact conform

   24 to those warranties.

   25        83.    Defendant has breached the express warranties made to Plaintiff and
   26 members of the Classes by failing to manufacture the Products with enough
   27 ingredients to make the specific number of servings that were expressly warranted

   28 on the packaging.
                                                 -24-
                                        CLASS ACTION COMPLAINT
Case 2:21-cv-06753-MWF-KES Document 1 Filed 08/20/21 Page 26 of 33 Page ID #:26




    1         84.   Plaintiff and members of the Classes paid a premium price for the
    2 Products but did not obtain the full value of the Products as represented. If Plaintiff

    3 and members of the Classes had known of the true nature of the Products, they

    4 would not have been willing to pay the premium price associated with the Products.

    5         85.   As a result, Plaintiff and members of the Classes suffered injury and
    6 deserve to recover all damages afforded under the law.

    7         86.   Within a reasonable amount of time after Plaintiff discovered that
    8 Defendant did in fact breach the express warranty, Plaintiff notified Defendant of

    9 the breach.

   10
                                 FIFTH CLAIM FOR RELIEF
   11                              Breach of Implied Warranty
   12
                 (For the California Subclass and California Consumer Subclass)

   13         87.   Plaintiff repeats the allegations contained in paragraphs 1-50 above as
   14 if fully set forth herein.

   15         88.   Plaintiff brings this claim individually and on behalf of the members of
   16 the proposed California Subclass and California Consumer Subclass against

   17 Defendant.

   18         89.   California’s implied warranty of merchantability statute provides that
   19 “a warranty that the goods shall be merchantable is implied in a contract for their

   20 sale if the seller is a merchant with respect to goods of that kind.” Cal. Com. Code §

   21 2314(1).

   22         90.   California’s implied warranty of merchantability statute also provides
   23 that “[g]oods to be merchantable must be at least such as . . . (f) conform to the

   24 promises or affirmations of fact made on the container or label if any.” Cal. Com.

   25 Code § 2314(2)(f).

   26         91.   Defendant is a merchant with respect to the sale of Products. Therefore,
   27 a warranty of merchantability is implied in every contract for sale of the Products to

   28 California consumers.
                                                -25-
                                       CLASS ACTION COMPLAINT
Case 2:21-cv-06753-MWF-KES Document 1 Filed 08/20/21 Page 27 of 33 Page ID #:27




    1         92.   By advertising the Products with their current packaging, Defendant
    2 made an implied promise that the Products contain enough ingredients to make a

    3 specific number of servings. The Products have not “conformed to the

    4 promises…made on the container or label” because they do not contain enough

    5 ingredients to make the specific number of servings. Plaintiff, as well as California

    6 consumers, did not receive the goods as impliedly warranted by Defendant to be

    7 merchantable.

    8         93.   Therefore, the Products are not merchantable under California law and
    9 Defendant has breached its implied warranty of merchantability in regard to the

   10 Products.

   11         94.   If Plaintiff and members of the Classes had known that the Products
   12 could not make as many servings as represented, they would not have been willing

   13 to pay the premium price associated with them. Therefore, as a direct and/or indirect

   14 result of Defendant’s breach, Plaintiff and members of the Classes have suffered

   15 injury and deserve to recover all damages afforded under the law.

   16                              SIXTH CLAIM FOR RELIEF
                                   Intentional Misrepresentation
   17                                     (for the Classes)
   18         95.   Plaintiff repeats the allegations contained in paragraphs 1-50 above as
   19 if fully set forth herein.

   20         96.   Plaintiff brings this claim individually and on behalf of the members of
   21 the proposed Classes against Defendant.

   22         97.   Defendant marketed the Products in a manner indicating that they
   23 contain enough ingredients to make a specific number of servings. However, the

   24 Products cannot make anywhere close to the represented number of servings.

   25 Therefore, Defendant has made misrepresentations about the Products.

   26         98.   Defendant’s misrepresentations regarding the Products are material to a
   27 reasonable consumer because they relate to the amount of product the consumer is

   28 receiving and paying for. A reasonable consumer would attach importance to such
                                                -26-
                                        CLASS ACTION COMPLAINT
Case 2:21-cv-06753-MWF-KES Document 1 Filed 08/20/21 Page 28 of 33 Page ID #:28




    1 representations and would be induced to act thereon in making purchase decisions.

    2         99.   At all relevant times when such misrepresentations were made,
    3 Defendant knew that the representations were misleading, or have acted recklessly

    4 in making the representations, without regard to the truth.

    5         100. Defendant intends that Plaintiff and other consumers rely on these
    6 representations, as evidenced by Defendant intentionally and conspicuously placing

    7 the misleading representations on the Products’ packaging.

    8         101. Plaintiff and members of the Classes have reasonably and justifiably
    9 relied on Defendant’s intentional misrepresentations when purchasing the Products,

   10 and had the correct facts been known, would not have purchased them at the prices

   11 at which they were offered.

   12         102. Therefore, as a direct and proximate result of Defendant’s intentional
   13 misrepresentations, Plaintiff and members of the Classes have suffered economic

   14 losses and other general and specific damages, including but not limited to the

   15 amounts paid for the Products, and any interest that would have accrued on those

   16 monies, all in an amount to be proven at trial.

   17                              SEVENTH CLAIM FOR RELIEF
                                     Negligent Misrepresentation
   18                                      (for the Classes)
   19         103. Plaintiff repeats the allegations contained in paragraphs 1-50 above as
   20 if fully set forth herein.

   21         104. Plaintiff brings this claim individually and on behalf of the members of
   22 the proposed Classes against Defendant.

   23         105. Defendant marketed the Products in a manner indicating that they
   24 contain enough ingredients to make a specific number of servings. However, the

   25 Products cannot make anywhere close to the represented number of servings.

   26 Therefore, Defendant has made misrepresentations about the Products.
   27         106. Defendant’s misrepresentations regarding the Products are material to a
   28 reasonable consumer because they relate to the amount of product the consumer is
                                                 -27-
                                         CLASS ACTION COMPLAINT
Case 2:21-cv-06753-MWF-KES Document 1 Filed 08/20/21 Page 29 of 33 Page ID #:29




    1 receiving and paying for. A reasonable consumer would attach importance to such

    2 representations and would be induced to act thereon in making purchase decisions.

    3          107. At all relevant times when such misrepresentations were made,
    4 Defendant knew or had been negligent in not knowing that that the Products did not

    5 contain enough ingredients to make the specified number of servings. Defendant had

    6 no reasonable grounds for believing its misrepresentations were not false and

    7 misleading.

    8          108. Defendant intends that Plaintiff and other consumers rely on these
    9 representations, as evidenced by Defendant intentionally and conspicuously placing

   10 the misleading representations on the packaging.

   11          109. Plaintiff and members of the Classes have reasonably and justifiably
   12 relied on Defendant’s negligent misrepresentations when purchasing the Products,

   13 and had the correct facts been known, would not have purchased them at the prices

   14 at which they were offered.

   15          110. Therefore, as a direct and proximate result of Defendant’s negligent
   16 misrepresentations, Plaintiff and members of the Classes have suffered economic

   17 losses and other general and specific damages, including but not limited to the

   18 amounts paid for the Products, and any interest that would have accrued on those

   19 monies, all in an amount to be proven at trial.

   20
                                 EIGHTH CLAIM FOR RELIEF
   21                      Quasi Contract/Unjust Enrichment/Restitution
                                         (for the Classes)
   22
               111. Plaintiff repeats the allegations contained in paragraphs 1-50 above as
   23
        if fully set forth herein.
   24
               112. Plaintiff brings this claim individually and on behalf of the members of
   25
        the proposed Classes against Defendant.
   26
               113. As alleged herein, Defendant has intentionally and recklessly made
   27
        misleading representations to Plaintiff and members of the Classes to induce them to
   28
                                                  -28-
                                        CLASS ACTION COMPLAINT
Case 2:21-cv-06753-MWF-KES Document 1 Filed 08/20/21 Page 30 of 33 Page ID #:30




    1 purchase the Products. Plaintiff and members of the Classes have reasonably relied

    2 on the misleading representations and have not received all of the benefits promised

    3 by Defendant. Plaintiff and members of the Classes therefore have been induced by

    4 Defendant’s misleading and deceptive representations about the Products, and paid

    5 more money to Defendant for the Products than they otherwise would and/or should

    6 have paid.

    7         114. Plaintiff and members of the Classes have conferred a benefit upon
    8 Defendant as Defendant has retained monies paid to them by Plaintiff and members

    9 of the Classes.

   10         115. The monies received were obtained under circumstances that were at
   11 the expense of Plaintiff and members of the Classes—i.e., Plaintiff and members of

   12 the Classes did not receive the full value of the benefit conferred upon Defendant.

   13         116. Therefore, it is inequitable and unjust for Defendant to retain the profit,
   14 benefit, or compensation conferred upon them without paying Plaintiff and the

   15 members of the Classes back for the difference of the full value of the benefits

   16 compared to the value actually received.

   17         117. As a direct and proximate result of Defendant’s unjust enrichment,
   18 Plaintiff and members of the Classes are entitled to restitution, disgorgement, and/or

   19 the imposition of a constructive trust upon all profits, benefits, and other

   20 compensation obtained by Defendant from its deceptive, misleading, and unlawful

   21 conduct as alleged herein.

   22
                               NINTH CLAIM FOR RELIEF
   23      Violation of the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301, et seq.
                Implied Warranty of Merchantability Under California Law
   24
                                 (for the Nationwide Class)
   25         118. Plaintiff repeats the allegations contained in paragraphs 1-50 above as
   26 if fully set forth herein.
   27         119. Plaintiff brings this claim individually and on behalf of the proposed
   28 Nationwide Class.
                                                 -29-
                                        CLASS ACTION COMPLAINT
Case 2:21-cv-06753-MWF-KES Document 1 Filed 08/20/21 Page 31 of 33 Page ID #:31




    1        120. The Products are consumer products within the meaning of 15 U.S.C. §
    2 2301(1).

    3        121. Plaintiff and Class members are consumers within the meaning of 15
    4 U.S.C. § 2301(3).

    5        122. Defendant is a supplier and warrantor within the meaning of 15 U.S.C.
    6 § 2301(4) and (5).

    7        123. In connection with the sale of the Products, Defendant issued an
    8 “implied warranty” within the meaning of 15 U.S.C. § 2301(7), which warranted

    9 that the Products could make a specific number of servings, when in fact the

   10 Products do not contain enough ingredients to make the specific number of servings.

   11        124. By reason of Defendant’s breach of implied warranty representing that
   12 the Products can make a specific number of servings, Defendant has violated the

   13 statutory rights due to Plaintiff and Class members pursuant to the Magnuson-Moss

   14 Warranty Act, 15 U.S.C. § 2301, et seq., thereby damaging Plaintiff and Class

   15 members.

   16        125. Plaintiff and the other members of the Class have suffered injury and
   17 are entitled to damages in an amount to be proven at trial, along with attorney’s fees

   18 and costs.

   19                               PRAYER FOR RELIEF
   20        WHEREFORE, Plaintiff, individually and on behalf of the Class and
   21 Subclass, respectfully prays for the following relief:

   22        A.     Certification of this case as a class action on behalf of the Classes
   23 defined above, appointment of Plaintiff as Class representative, and appointment of

   24 his counsel as Class counsel;

   25        B.     A declaration that Defendant’s actions, as described herein, violate the
   26 claims described herein;
   27

   28
                                                 -30-
                                       CLASS ACTION COMPLAINT
Case 2:21-cv-06753-MWF-KES Document 1 Filed 08/20/21 Page 32 of 33 Page ID #:32




    1        C.    An award of injunctive and other equitable relief as is necessary to
    2 protect the interests of Plaintiff and the Classes, including, inter alia, an order

    3 prohibiting Defendant from engaging in the unlawful act described above;

    4        D.    An award to Plaintiff and the proposed Classes of restitution and/or
    5 other equitable relief, including, without limitation, restitutionary disgorgement of

    6 all profits and unjust enrichment that Defendant obtained from Plaintiff and the

    7 proposed Classes as a result of its unlawful, unfair and fraudulent business practices

    8 described herein;

    9        E.    An award of all economic, monetary, actual, consequential, and
   10 compensatory damages caused by Defendant’s conduct;

   11        F.    An award of punitive damages;
   12        G.    An award to Plaintiff and his counsel of reasonable expenses and
   13 attorneys’ fees;

   14        H.    An award to Plaintiff and the proposed Classes of pre and post-
   15 judgment interest, to the extent allowable; and

   16        I.    For such further relief that the Court may deem just and proper.
   17

   18 ///

   19 ///

   20 ///

   21 ///

   22 ///

   23 ///

   24 ///

   25 ///

   26 ///
   27 ///

   28 ///
                                                -31-
                                       CLASS ACTION COMPLAINT
Case 2:21-cv-06753-MWF-KES Document 1 Filed 08/20/21 Page 33 of 33 Page ID #:33




    1                             DEMAND FOR JURY TRIAL
    2         Plaintiff, on behalf of himself and the Classes, hereby demands a jury trial
    3 with respect to all issues triable of right by jury.

    4

    5 DATED: August 20, 2021                 THE WAND LAW FIRM, P.C.
    6

    7                                    By: /s/ Aubry Wand
    8
                                             Aubry Wand
    9

   10                                        CUSTODIO & DUBEY, LLP

   11                                    By: /s/ Robert Abiri
   12
                                             Attorneys for Plaintiff and the Putative Classes
   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26
   27

   28
                                                  -32-
                                         CLASS ACTION COMPLAINT
